SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials KRISPY KREME DOUGHNUTS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: May 5, 2011 To Our Shareholders: On behalf of the Board of Directors and management of Krispy Kreme Doughnuts, Inc., I invite you to the Annual Meeting of Shareholders to be held on Tuesday, June 14, 2011, at 9:00 a.m., Eastern Time, at the Marriott Hotel, Hearn Grand Ballroom, 425 North Cherry Street, Winston-Salem, North Carolina 27101. We look forward to greeting those shareholders able to attend. Details of business to be conducted at the Annual Meeting are provided in the enclosed Notice of Annual Meeting of Shareholders and Proxy Statement. Also enclosed for your information is a copy of our Annual Report on Form 10-K for the fiscal year ended January 30, 2011, which contains financial statements and other important information about our business. It is important that your shares are represented at the Annual Meeting whether or not you plan to attend. Accordingly, we request your cooperation by signing, dating, and mailing the enclosed proxy card, or voting by telephone or electronically through the Internet as soon as possible to ensure your representation at the Annual Meeting. If you do attend the Annual Meeting and wish to vote in person, you may revoke your proxy at any time. Sincerely, JAMES H. MORGAN Chairman of the Board, President and Chief Executive Officer KRISPY KREME DOUGHNUTS, INC. 370 Knollwood Street Winston-Salem, North Carolina 27103 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 14, 2011 To the Shareholders of Krispy Kreme Doughnuts, Inc.: Notice is hereby given that the Annual Meeting of Shareholders of Krispy Kreme Doughnuts, Inc. will be held on Tuesday, June 14, 2011, at 9:00 a.m., Eastern Time, at the Marriott Hotel, Hearn Grand Ballroom, 425 North Cherry Street, Winston-Salem, North Carolina 27101, for the following purposes: 1. To elect three Class III directors, all of whose terms will expire in 2014; 2. To approve, on an advisory basis, the compensation of our named executive officers as disclosed in our 2011 Proxy Statement; 3. To recommend, on an advisory basis, the frequency of future advisory votes on executive compensation; 4. To ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for our fiscal year ending January 29, 2012; and 5. To consider such other matters as may properly come before the Annual Meeting and any adjournment or postponement thereof. Only shareholders of record as of April 15, 2011 are entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement thereof. A Proxy Statement and a proxy solicited by the Board of Directors of Krispy Kreme are enclosed. Please sign, date, and return the proxy card in the enclosed business reply envelope, or vote by telephone or electronically through the Internet as soon as possible to ensure your representation at the Annual Meeting. If you attend the Annual Meeting and wish to vote in person, you may revoke your proxy at that time. Seating is limited at the Annual Meeting. If you plan to attend, you MUST follow the instructions described under “Proxy Solicitation and General Information — Admission to Annual Meeting” in the Proxy Statement. BY ORDER OF THE BOARD OF DIRECTORS, WESLEY M. SUTTLE Secretary May 5, 2011 TABLE OF CONTENTS PROXY SOLICITATION AND GENERAL INFORMATION 1 General 1 Record Date and Share Ownership 1 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on June 14, 2011 1 Voting by Shareholders with Shares Held Directly in Their Names 1 Voting by Shareholders with Shares Held Through a Bank, Brokerage Firm, or Other Nominee 2 Voting of Proxies 2 Revocability of Proxies 2 Admission to Annual Meeting 2 Quorum and Voting Requirements 3 Matters to Be Presented 4 Other 4 VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS 5 Directors, Nominees, and Executive Officers 5 Beneficial Owners of More Than 5% of Common Stock 7 ELECTION OF DIRECTORS 8 Composition of the Board of Directors 8 Board Nominees for Election at the Annual Meeting 8 About the Continuing Directors 10 Determination of Independence 15 Board and Committee Information 15 Chairman of the Board, Chief Executive Officer, and Lead Independent Director 17 Non-Management Directors 17 Director Attendance at Annual Meeting of Shareholders 17 Communications with Directors 17 Risk Management 18 Director Nominations 18 Director Compensation 20 Narrative to Director Compensation Table 20 Codes of Ethics 22 Compensation Committee Interlocks and Insider Participation 22 Executive Officers 22 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR 2 24 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 25 EXECUTIVE COMPENSATION 26 Compensation Discussion and Analysis 26 Compensation Committee Report 37 Risk Analysis of Compensation Plans 37 Summary Compensation Table 38 Grants of Plan-Based Awards 39 Narrative Disclosure to Summary Compensation Table and Grants of Plan-Based Awards Table 40 Outstanding Equity Awards at Fiscal Year-End 44 Option Exercises and Stock Vested 47 Nonqualified Deferred Compensation 47 Potential Payments upon Termination and Change in Control 48 i RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 55 INFORMATION RELATED TO OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 56 General 56 Fees 56 Pre-Approval of Audit and Non-Audit Services 56 REPORT OF THE AUDIT COMMITTEE FOR FISCAL YEAR 2011 57 TRANSACTIONS WITH RELATED PERSONS 58 Transactions with Related Persons 58 Review, Approval, or Ratification of Transactions with Related Persons 58 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 59 SHAREHOLDERS’ PROPOSALS FOR 2 59 HOUSEHOLDING 60 OTHER MATTERS 60 DIRECTIONS TO ANNUAL MEETING Back Cover ii PROXY STATEMENT
